REASONS OF ALLOWANCE:
Reference to Deleval (USPUB. 2015/0122565 – hereinafter Deleval) is the closest prior art to the claimed invention.  However, Deleval does not explicitly teach a method of operating a pedal cycle including the steps of:
a) operating the input electrical machine as a generator to at least partly power the output electrical machine as a motor;
b) applying a time division multiplexed control algorithm to the input electrical machine, wherein the time division multiplexed control algorithm alternates between a first control mode in which a current generated by the electrical input machine is monitored to infer torque applied to the crank arms of the cycle and a second control mode in which the current in the input electrical machine is controlled using the inferred torque and in combination with other structural recited.

Claims 2-12 and 14-24 are depended to claims 1 and 13 respectively, and therefore are also in condition for allowance.

         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/          Primary Examiner, Art Unit 3611